Citation Nr: 1502293	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for loss of teeth 7, 8, and 9.  

3.  Entitlement to a rating in excess of 20 percent for an internal derangement of temporomandibular joints bilaterally (referred to as a TMJ disability). 

4.  Entitlement to an initial compensable rating for the loss of teeth 20, 21 and 29. 



REPRESENTATION

Appellant represented by:	Aires Robinson, Private Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  

At the Board hearing, the Veteran's representative argued that the Board should consider residuals of a head injury, including consideration of a traumatic brain injury (TBI), as well as the occurrence of a psychiatric disability.  See June 2012 Hearing Transcript, 5.   The Veteran previously applied for entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous disorder) in September 1985.  This claim was denied by the RO in a January 1986 rating decision as well as on appeal to the Board in a June 1988 decision.  At the time of the Veteran's claim, he asserted service connection on a direct basis due to psychiatric treatment during service.  The Veteran now contends the psychiatric condition is a result of the head injury in service.  Even though the representative's assertion is no more than a new theory of service connection for an acquired psychiatric disability, the RO considered the psychiatric issues de novo as residuals of the head injury, rather than as a claim to reopen a prior final decision based on new and material evidence.  See 38 C.F.R. § 3.156.   Accordingly, the Board has followed suit and adjudicated the issue of residuals of head trauma to include both the claimed traumatic brain injury and psychiatric disabilities of record.  

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is considered an element of any appeal for an increased rating if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2010).   In this case, however, TDIU consideration is not warranted. The Veteran does not contend, and the evidence does not indicate, that the Veteran is unemployable as a result of his service-connected disabilities related to the in-service related dental trauma.

The issue of entitlement to service connection for the loss of teeth 7, 8, 9 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During service, the Veteran had a head injury during a November 1976 fight when he was struck on the right side of the face.  However, there are no documented current physical or cognitive residual effects related to the in-service head injury, or otherwise related to the Veteran's military service. 

2.  The Veteran's service-connected TMJ disability is manifested by facial pain, tenderness, fatigue, weakness, lack of endurance, lack of incoordination, limited to soft foods, lateral excursion greater than 4 mm, and inter-incisal distance functionally limited to between 21 mm and 30 mm.

3.  The loss of teeth number 20, 21 occurred on the lower left side and tooth number 29 occurred on the lower right side.

  
CONCLUSIONS OF LAW

1.   The criteria for service connection for residuals of a head injury has not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for a disability rating higher than 20 percent for a service-connected TMJ disability are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code (DC) 9905 (2014).

3.  The criteria for a compensable rating for the loss of teeth 20, 21, and 29 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Legal Criteria

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Analysis

The Veteran asserts that as a result of a November 1976 fight when he was hit in the face that he has residual effects of a head injury characterized by psychiatric symptoms including problems with attention and concentration, mood swings, anxiety, and depression, headaches, confusion, slowness of thought, fatigue, irritability, dizziness, vertigo, impotence issues, and urinary urgency issues, symptoms which the Board does not dispute their existence.  After the fight, he claims he was in a coma for two weeks.  The Veteran's service treatment records demonstrate that the Veteran was involved in a fight in November 1976 and was struck on the right side of his face near the jaw line.  However, there is no evidence that a psychiatric disability, a TBI, or a two-week coma occurred as a result of that in-service head injury.  

Psychological problems appeared for the first time in October 1978, two years after the head injury.  In October 1978, the Veteran attended sick call reporting loss of appetite, insomnia, loss of concentration, and generalized nervousness.  At the time of this appointment, the Veteran reported stressors from his "company."  He told the examiner from the Naval Regional Medical Clinic that he was not going to be promoted and was under "a lot of stress."

As a result of the initial intake, the Veteran underwent a complete psychological evaluation in October 1978.  During this examination, the Veteran admitted to significant drug and alcohol abuse over the previous two to three years, and having few friends.  Objective psychiatric examination of the Veteran revealed that he was oriented and alert, and his thought process was generally logical and coherent with only occasional confusion and lack of clarity.  The Veteran presented with some difficulty recalling past events.  The Veteran also admitted to having black outs after drinking.  Furthermore, the examiner did not find the presence of organic brain damage, which would also be indicative of some residual effects of the in-service head injury.  Ultimately, the examiner did not diagnose the Veteran with any specific psychiatric condition and found that there was a "strong possibility" of alcohol and marijuana abuse, as admitted by the Veteran.  By the Veteran's separation examination two months later in December 1978, an opinion was formed that the noted psychological problems "appear[ed] to be the result of alcohol abuse and possible alcoholism."  No mention of the head trauma was noted by the examiner or the Veteran as causing any residual effects, which is a fact that weighs heavily against the Veteran's service connection claim for residuals of head trauma. 

The Board also reviewed the service treatment records to determine if there was evidence of a traumatic brain injury (TBI), as also claimed by the Veteran.  A TBI is defined by VA as a structural injury and/or physiological disruption of brain function from an external force that is indicated by new onset or worsening of at least one of the following clinical signs:  (1) any period of loss of or a decrease in level of consciousness ; (2) any loss of memory for events immediately before or after the injury; (3) any alteration in mental state at the time of the injury (such as confusion, disorientation, slowed thinking, etc.); (4) neurological deficits that may or may not be transient (such as weakness, loss of balance, change in vision, praxis, paresis/paralysis, sensory loss, aphasia); or (5) intracranial lesion (direct injury to brain tissue).  See C&P Medical EPSS, http://cptraining.vba.va.gov/C&P_Training/
Job_Aids/Medical_EPSS.htm (last visited December 12, 2014).  The above conditions following a TBI may resolve quickly, within minutes to hours after the neurological event, or they may persist longer.  Some conditions associated with TBI may be permanent.

From the record, it is clear that the Veteran had no evidence of a TBI or other residual effects immediately or within two years following the in-service head injury.  In assessing whether a traumatic brain injury occurred, the Board examined the treatment records close in time to the incident in question.   The Veteran's service treatment records demonstrate that the Veteran was involved in a fight in November 1976.  Immediately following the fight, the Veteran underwent evaluation by military medical professionals.   The Veteran was lucid during the examination and specifically denied loss of consciousness and other injuries secondary to the punching, a statement which directly contradicts statements he now makes regarding being in a coma for two weeks.  The Veteran was hospitalized for approximately a month (from November 20, 1976 to December 16, 1976) to deal with the residual effects of his fractured right mandible.  The record demonstrates no lapses of cognitive functioning during this hospitalization period.  Upon discharge from the hospital, the Veteran was in stable condition, and was able to return to duty without any restrictions.  Subsequent to the hospitalization, psychological testing conducted in October 1978 found no additional cognitive deficits that could be associated to a TBI.  Upon separation from military service, the Veteran's December 1978 separation examination revealed that he had normal neurological functioning, which creates further doubt as to the Veteran's current assertions.   

The Board continued its evaluation of the Veteran's service connection claim by looking at the Veteran's post-service record to determine if there was any evidence associating the Veteran's psychological condition to the head injury, but found none and/or evidence of a TBI that could relate back to service.  Within eight years of discharge, the Veteran initiated psychological treatment for depression with suicidal ideation in May 1985.  The examiner noted that the Veteran's chronic alcohol problems developed into depression.   In additional treatment notes prepared in the 1990s and the 2000s, mental health professionals continually linked the Veteran's psychological problems to his history of alcoholism and substance abuse, rather than the in-service head trauma.  While the Board recognizes and acknowledges the Veteran's continued psychological issues, these issues have been clearly associated in the record as related to the Veteran's lengthy history of substance and alcohol abuse and not due to the in-service head injury.  Notwithstanding this finding, the Board also evaluated medical opinions of record prepared by VA to determine if there was some possibility of showing nexus between the current symptoms and military service as claimed by the Veteran.   

An initial VA examination conducted in December 2011 by a physician diagnosed the Veteran with a TBI as related to service.  Another examination performed the same month by a clinical psychologist opined that the cognitive impairment identified in the record including headaches, memory and concentration issues, among others, as identified as a TBI, was actually related to the Veteran's lengthy history of psychiatric issues, a schizoaffective disorder and the medications he takes to manage this condition.   Neither examiner had the benefit of the Veteran's claims file.  They instead both relied on the Veteran's statements, that did not fully discuss the Veteran's mental health treatment due to the Veteran's memory lapses.   To clarify the issue of nexus, VA ordered an independent medical expert (IME) report in February 2012, and ensured the evaluator would have the benefit of the entire claims file.    

The February 2012 medical expert, after her review of the claims file, opined that based on the medical record the Veteran's current cognitive deficits are more likely than not due to his psychiatric illness and less likely than not that the Veteran is suffering from residuals of a traumatic brain injury attributable to a blow to his right mandible which resulted in a fracture in service.  Rationale provided for this opinion discussed the lack of symptoms during service as related to residuals of a TBI, and only one instance of record of cognitive deficits seen in 2011.  With the psychiatric symptoms having clearly been associated with the Veteran's history of alcohol and substance abuse, the Board has no basis to associate those symptoms as residuals of the in-service head injury.  Furthermore, with no evidence of a TBI during service, the Board finds the preponderance of the evidence is against service connection for residuals of a head injury.  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Bilateral TMJ

The Veteran was service-connected for an injury to the right mandible stemming from a fight in service when he was hit in the jaw.  The injury, which has been recharacterized as an internal derangement of temporomandibular joints is currently rated under Diagnostic Code (DC) 9905 at 20 percent disabling.  38 C.F.R. § 4.150, DC 9905.  DC 9905 pertains to limitation of motion of temporomandibular articulation.  A 20 percent disability rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters (mm). The next highest 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm, and a maximum 40 percent schedular rating is warranted when the range is limited to 0 to 10 mm.  Limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Note, DC 9905.

The Veteran asserts that his actual range of motion is not reflected by his incisal range.  In evaluating this particular disability on a schedular basis, there are clear benchmarks for the Board to follow in determining the appropriate rating.  Based on the objective findings of record, the Veteran is not entitled to a rating higher than his present rating of 20 percent which corresponds with his inter-incisal range.  

In August 2008, the TMJ disability was consistent in severity with a lower 10 percent rating.  The Veteran attended a follow-up three weeks after the extraction of tooth number 5 at the Atlanta VA Medical Center (VAMC).  Even with pain on movement as noted by the Veteran, his inter-incisal range was 40/48 mm, and left lateral excursion of 11 mm and right lateral excursion of 9 mm.  In utilizing either inter-incisal range or lateral excursion, the Veteran would not be entitled to a higher rating.  

In a subsequent follow up visit in October 2008, the Veteran's inter-incisal range continued to be consistent with the lower 10 percent rating when seen again at the Atlanta VAMC after continued complaints of facial pain related to the extraction.  During physical examination, the Veteran's lateral excursion range bilaterally continued to exceed 4 mm with a measurement of 10 mm each, consistent with a 10 percent rating.  His inter-incisal range was at 34 mm.

With the record silent as to further deterioration of the Veteran's TMJ as asserted by him, VA scheduled the Veteran for a VA compensation and pension (C&P) examination in December 2009.  The Veteran's lateral excursion range remained above 4 mm, at 5 mm bilaterally.  However, the inter-incisal range had reduced to 24.7 mm, which is consistent with the 20 percent rating. 

Even considering commentary provided by a consulting dental physician Dr. M. M. from the University of Washington in April 2010, the Veteran's inter-incisal range continued to be consistent with either a 10 or 20 percent rating at 25 mm to 45 mm in examinations completed on different days, with noted discomfort and clicking on the upper end of the range. 

Extensive evaluations were performed by the Downtown Seattle Public Health Center Dental Clinic from May 2009 to October 2010 in relation to the dental treatment including tooth extractions.  However, no measurements were taken of the opening of the Veteran's jaw sufficient for rating purposes.  

In February 2011, the Veteran underwent a VA C&P examination regarding a separate dental issue, loss of condyloid.  Inter-incisal range of motion was limited to 1 cm, which is equivalent to 10 mm, and lateral excursion was limited to "about 1.0 mm."  Repetitive motion increased pain without decreasing range of motion in testing.  This test in itself appears to be an outlier seeing as a subsequent C&P test taken a year later in February 2012 corresponded with the Veteran's other range of motion tests with bilateral lateral excursion at 7 mm, and inter-incisal range of motion at 22 mm, which falls within the 20 percent rating criteria.  In evaluating the record as a whole during the course of the appeals period, a 20 percent rating, and no higher, most approximates the Veteran's disability.  

The Board notes that additional limitations as complained by the Veteran have been encompassed in a separate disability rating compensating the Veteran for the loss of condyloid process.  The RO granted a separate rating of 30 percent for this disability, which is not the subject of this appeal.  Such loss encompasses minimal functional impairment, which makes it difficult to open and close one's mouth, chew food or move the jaw side to side, as reported by the Veteran.  See C&P Medical EPSS, http://cptraining.vba.va.gov/C&P_Training/Job_Aids/
Medical_EPSS.htm (last visited December 12, 2014).  At the hearing, when the undersigned VLJ asked the Veteran how he was limited due to his dental problems, he said he had to restrict his diet to soft foods, and has difficulty opening his mouth such that it is painful to brush his teeth.  Such limitations are contemplated by the Veteran's current incisal rating presently at 20 percent and the loss of condyloid process rated at 30 percent, with a combined 40 percent rating for his service connected dental issues to date.    Presently, there is no other rating criteria for the Board to consider in order to achieve a higher rating.  

B.  Loss of teeth 20, 21 and 29

The loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is covered under Diagnostic Code 9913. 38 C.F.R. 
§ 4.150, Diagnostic Code 9913.  Under that diagnostic code, a noncompensable rating is warranted where the loss of masticatory surface can be restored by a suitable prosthesis.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis. 38 C.F.R. § 4.150, Diagnostic Code 9913.

A noncompensable rating was granted due to the loss of teeth 20, 21, 29 as related to the dental trauma occurring in service.  The noncompensable rating was based on the loss of teeth where the loss of masticatory surface can be restored by suitable prosthesis.  A higher rating is determined based on the loss of all teeth (upper or lower, or a combination on either the right or left side).  X-rays taken of the Veteran's mouth show only a handful of teeth taken which does not correspond to a compensable rating.  The loss of three teeth as has been established is not sufficient to correspond to the rating.  Even if other teeth 7, 8, and 9 are later service connected, that would still not be sufficient to warrant the higher rating.   A normal adult male has 32 teeth.  Of the teeth that have been service connected, only three teeth, on the lower level, two on the left side and one on the right side.  The Veteran would at a minimum need to have all of the teeth missing on his lower teeth on either the left or right side to warrant a compensable 10 percent rating. Additionally, these teeth are capable of being fitted with a prosthesis, false teeth.  The Veteran said as much during the hearing, and stated he was attempting to have that process completed.  Accordingly, no higher rating is warranted under Diagnostic Code 9913 for the loss of teeth currently.

C.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates symptomatology associated with the Veteran's TMJ and loss of teeth including limited range of motion of the mouth, including to a certain degree pain as associated with limiting range of motion, and the difficulty in chewing foods.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

Additionally, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with TMJ, which is reflected by the assigned rating. As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating assigned because the rating criteria are adequate. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities to include loss of condyloid process, internal derangement of bilateral TMJ, and loss of teeth 20, 21 and 29.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


III.  VA's Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Notice was provided in in a letter the RO sent to the Veteran in July 2009 for service connection for the loss of teeth 7, 8, 9, and in September 2009 for the remaining claims on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran that could be obtained.  

As noted above, the Veteran has been afforded VA examinations pertaining to the issue on appeal. The examination reports reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the Veteran's claims of service connection and increased rating.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was also provided a hearing with the undersigned VLJ in June 2012.  VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a VLJ conducts a hearing, it must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the 2012 videoconference hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria related to his dental issues by asking the Veteran a series of questions to elicit information as to the etiology of his claimed service connected disabilities and his symptoms associated with his currently service-connected disabilities that he asserts warrant an increased rating.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for residuals of a head injury is denied. 

Entitlement to a rating in excess of 20 percent for an internal derangement of temporomandibular joints bilaterally is denied.  

Entitlement to an initial compensable rating for the loss of teeth 20, 21 and 29 is denied.  


REMAND

The Veteran is seeking service connection for missing teeth (7, 8, and 9).  The Veteran had tooth number 7 extracted in January 2010 and teeth number 8 and 9 in April 2010 from the Downtown Seattle Public Health Center Dental Clinic.  The Veteran asserts that these extractions occurred as a result of a November 1976 incident when the Veteran was hit in the right jaw during a fight resulting in a fracture of his right mandible.  He contends that his teeth would not have been extracted but for the in-service fight.  

The Veteran has undergone several VA examinations which evaluate the severity of the Veteran's presently service-connected disabilities related to the in-service head injury.  The most recent VA examiner's opinion from February 2012 opined that the extractions were due to periodontal disease.  Although the Board recognizes that periodontal disease in itself is not considered disabling, see Diagnostic Code 9913, Note, the Veteran's representative contends that there have been instances where periodontal disease is triggered by trauma to the mouth by creating opportunities for infection.  With no examiner to date having provided an opinion as to whether the loss of teeth 7, 8, and 9 is related to the November 1976 in-service fight, or otherwise related to, his active service, to include the contention made by the Veteran's representative, a remand for an addendum nexus opinion is required to determine if there is some bone loss and/or trauma that is the ultimate cause of the later tooth extractions. 

Accordingly, the case is REMANDED for the following action:

1.  Return the full claims file to the February 2012 VA dental examiner, if available.  If the same examiner is not available, obtain an addendum opinion from a similarly qualified medical professional.

The complete claims file must be made available to the examiner for review, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner should provide an opinion as to the following question: 

Is it as least as likely as not (50 percent or greater) that the Veteran's loss of teeth 7, 8, and 9 began during, or was otherwise caused by, her active service?


The examiner should consider the representative's argument linking periodontal disease to dental trauma as well as the presence of arthritis or other dental trauma that is the cause of the eventual extractions.  

2. Then, readjudicate the claim and if it remains denied, provide the Veteran and his representative a supplemental statement of the case before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


